Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 02/02/2022 ("02-02-22 OA"), the Applicant substantively amended claims 1, 4, 9 and 10 and the title on 07/22/2022 ("07-22-22 Response").
Currently, claims 1-10 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the 07-22-22 Response, the Applicant remarked that the title has been changed to the examiner's suggested title.  The amended title appears to have a typographical error in "CURIED" when it should read "BURIED." Therefore, the Applicant's amended title has been amended via examiner's amendment. 

Title has been amended
METHOD OF FORMING SEMICONDUCTOR DEVICE HAVING CAPPED AIR GAPS BETWEEN [[CURIED]] BURIED BIT LINES AND BURIED GATE


Response to Arguments
Examiner's amendment to the title has overcome the objection to the Specification set forth on page 3 under line item number 1 of the 02-02-22 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 112(a) rejection of claims 1-10 set forth starting on page 3 under line item number 2 of the 02-02-22 OA.
Applicant's amendments to the independent claim 1 have overcome the 35 U.S.C. 102(a)(1) and/or 102(a)(2) rejection of claims 1 and 2 as being anticipated by Kim set forth starting on page 5 under line item number 3 of the 02-02-22 OA.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record including Kim, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, removing a second layer of the portion of each of the tri-layered spacers exposed from the openings, to form an air-gap layer in the portion of each of the tri-layered spacers, wherein each of the air gaps is separately disposed in the second layer along the first direction.
Claims 2-10 are allowed, because they depend from the allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        26 July 2022